Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 12/15/2020.
Claims 25-35, 36-43, 44 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021, 12/29/2021, 01/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claim 44 is  objected to because of the following informalities:  “A computer readable storage medium storing a computer program thereon, the computer program, when executed by a processor, causing the processor to carry out the method according to claim 25” should be replaced by ---- A non-transitory computer readable storage medium storing a computer program thereon, the computer program, when executed by a processor, causing the processor to carry out the method according to claim 25-----.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26-28, 36, 37-39, 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Patent No.: US 10887790 B2, hereinafter Li ‘ 790 ) in view of DEOGUN et al. (US 20200137785, hereinafter, DEOGUN ‘785).
Regarding to claim 25, Patent No.: US 10887790 B2 teaches in response to detecting, at a terminal device, that a buffer state report, BSR , 
 determining whether data buffered at the terminal device and available for transmission is included in a single logical channel group, LCG, the BSR indicating amount of the data (A method for sending a buffer status report (BSR), comprising: generating, by a user equipment (UE), the BSR based on whether only one logical channel group (LCG) has data available for transmission or more than one LCG has data available for transmission, wherein: in case only one LCG has data available for transmission, the generated BSR is a first type of BSR occupying one byte, wherein the first type of BSR ∪S.sub.2i+1.sup.LTE, where i is a value of the buffer index, i is an integer ranging from 0 to 31, S.sub.i indicates a respective uplink buffer amount corresponding to a respective value i of the buffer index, S.sub.j.sup.LTE indicates a respective uplink buffer amount which is defined in the Long Term Evolution (LTE) protocol and corresponds to a respective buffer index value j, j is an integer ranging from 0 to 63, and ∪ is a union set operator; and in case more than one LCG has data available for transmission, the generated BSR is a second type of BSR occupying X bytes, wherein 8 bits of the first byte of the second type of BSR are in a one-to-one correspondence with eight LCGs, and the second type of BSR comprises one or more buffer indexes, wherein each buffer index of the one or more buffer indexes corresponds to a respective LCG, wherein each buffer index of the one or more buffer indexes indicates an amount of data available for transmission for the corresponding respective LCG, wherein a buffer index of one LCG occupies 8 bits of the second type of BSR, and wherein X is an integer ranging from 2 to 9; and sending, by the UE, the generated BSR to a network-side devic) [see the claim 1, claim 13, claim 25 ] ;
However, Patent No.: US 10887790 B2 does not explicitly teach in response to determining that the data is included in a single LCG, determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH.
US 20200137785, from the same or similar fields of endeavor, teaches : in response to detecting, at a terminal device, that a buffer state report, BSR, is to be triggered (Trigger a short BSR or a long BSR) [see Figure 5],
100 selects the BSR format based on the number of LCGs which have data available for transmission under the following conditions: ) [see Paragraph 0079];
(If the number of LCGs with data available for transmission is less than the minimum threshold then, the BSR engine 120 reports the short BSR.) [see Paragraph 0081];
(If the number of LCGs with data available for transmission is greater than the maximum threshold then, the BSR engine 120 reports the Long BSR.) [see Paragraph 0083];

in response to determining that the data is included in a single LCG, determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH, within the LCG, the format of the BSR selected from a group consisting of short BSR and long BSR (determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH, within the LCG) [see Paragraphs 0079 & 0081 & 0083].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10887790 B2 in view of US 20200137785 because US 20200137785 suggests that it is object of the embodiments herein is to trigger a reduced BSR in response to determining that at least number of LCGs with data available for transmission meets the LCG threshold criteria and the available UL grant size for transmitting a BSR is less than a UL grant size threshold.

However, Patent No.: US 10887790 B2 does not explicitly teach wherein the BSR is regular BSR or period BSR.
US 20200137785, from the same or similar fields of endeavor, teaches wherein the BSR is regular BSR or period BSR  ([0088] Only BSRs triggered due to regular BSRs are cleared. [0089] Only BSRs triggered due to periodic BSRs are cleared).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10887790 B2 in view of US 20200137785 because US 20200137785 suggests that it is object of the embodiments herein is to trigger a reduced BSR in response to determining that at least number of LCGs with data available for transmission meets the LCG threshold criteria and the available UL grant size for transmitting a BSR is less than a UL grant size threshold.

Regarding to claim 27, Patent No.: US 10887790 B2 and US 20200137785 teach the limitations of claim 25 above.
However, Patent No.: US 10887790 B2 does not explicitly teach wherein determining the format of the BSR comprises: in response to the LCG is configured to enable long BSR, selecting the long BSR for the LCG. US 20200137785, from the same or similar fields of endeavor, teaches wherein determining the format of the BSR comprises: in response to the LCG is configured to 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10887790 B2 in view of US 20200137785 because US 20200137785 suggests that it is object of the embodiments herein is to trigger a reduced BSR in response to determining that at least number of LCGs with data available for transmission meets the LCG threshold criteria and the available UL grant size for transmitting a BSR is less than a UL grant size threshold.


Regarding to claim 28, Patent No.: US 10887790 B2 and US 20200137785 teach the limitations of claim 25 above.
However, Patent No.: US 10887790 B2 does not explicitly teach in response to determining that the data is included in a plurality of LCGs, selecting long BSR for the plurality of LCGs.
US 20200137785, from the same or similar fields of endeavor, teaches in response to determining that the data is included in a plurality of LCGs, selecting long BSR for the plurality of LCGs [see Paragraphs 0079 & 0081 & 0083].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10887790 B2 in view of US 20200137785 because US 20200137785 suggests that it is object of the embodiments herein is to trigger a reduced BSR in response to 

Regarding to claim 31, Patent No.: US 10887790 B2 and US 20200137785 teach the limitations of claim 25 above.
However, Patent No.: US 10887790 B2 does not explicitly teach wherein determining the format of the BSR comprises: in response to determining that the data is included in a single LCG, determining whether the data is included in a single LCH within the LCG; in response to determining that the data is included in a single LCH, determining the format of the BSR based on configuration of the LCH; and in response to determining that the data is included in a plurality of LCHs within the LCG, determining the format of the BSR based on configuration of the LCH that has highest priority among the plurality of LCHs.
US 20200137785, from the same or similar fields of endeavor, teaches wherein determining the format of the BSR comprises: in response to determining that the data is included in a single LCG, determining whether the data is included in a single LCH within the LCG; in response to determining that the data is included in a single LCH, determining the format of the BSR based on configuration of the LCH; and in response to determining that the data is included in a plurality of LCHs within the LCG, determining the format of the BSR based on configuration of the LCH that has highest priority among the plurality of LCHs (In current Long-Term Evolution (LTE) system, the BSR is used to report a data available for transmission of each Logical Channel Group (LCG). The LTE system has three types of BSR, which are given below: [0029] Short BSR: BSR of a LCG [0030] Truncated BSR: BSR of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10887790 B2 in view of US 20200137785 because US 20200137785 suggests that it is object of the embodiments herein is to trigger a reduced BSR in response to determining that at least number of LCGs with data available for transmission meets the LCG threshold criteria and the available UL grant size for transmitting a BSR is less than a UL grant size threshold.




Regarding to claim 36, Patent No.: US 10887790 B2 teaches a device comprising: at least on processor; and at least one memory including computer program code; 
The at least one memory and the computer program code configured to, with the at least one processor, cause the device to:
in response to detecting, at a terminal device, that a buffer state report, BSR , 
 determining whether data buffered at the terminal device and available for transmission is included in a single logical channel group, LCG, the BSR indicating amount of the data (A method for sending a buffer status report (BSR), comprising: generating, by a one logical channel group (LCG) has data available for transmission or more than one LCG has data available for transmission, wherein: in case only one LCG has data available for transmission, the generated BSR is a first type of BSR occupying one byte, wherein the first type of BSR comprises an LCG ID occupying 3 bits and a buffer index occupying 5 bits, the LCG ID indicates an LCG of eight LCGs, and the buffer index indicates an uplink buffer amount meeting S.sub.i=S.sub.2i.sup.LTE ∪S.sub.2i+1.sup.LTE, where i is a value of the buffer index, i is an integer ranging from 0 to 31, S.sub.i indicates a respective uplink buffer amount corresponding to a respective value i of the buffer index, S.sub.j.sup.LTE indicates a respective uplink buffer amount which is defined in the Long Term Evolution (LTE) protocol and corresponds to a respective buffer index value j, j is an integer ranging from 0 to 63, and ∪ is a union set operator; and in case more than one LCG has data available for transmission, the generated BSR is a second type of BSR occupying X bytes, wherein 8 bits of the first byte of the second type of BSR are in a one-to-one correspondence with eight LCGs, and the second type of BSR comprises one or more buffer indexes, wherein each buffer index of the one or more buffer indexes corresponds to a respective LCG, wherein each buffer index of the one or more buffer indexes indicates an amount of data available for transmission for the corresponding respective LCG, wherein a buffer index of one LCG occupies 8 bits of the second type of BSR, and wherein X is an integer ranging from 2 to 9; and sending, by the UE, the generated BSR to a network-side devic) [see the claim 1, claim 13, claim 25 ] ;

US 20200137785, from the same or similar fields of endeavor, teaches : in response to detecting, at a terminal device, that a buffer state report, BSR, is to be triggered (Trigger a short BSR or a long BSR) [see Figure 5],
(In an embodiment, the UE 100 selects the BSR format based on the number of LCGs which have data available for transmission under the following conditions: ) [see Paragraph 0079];
(If the number of LCGs with data available for transmission is less than the minimum threshold then, the BSR engine 120 reports the short BSR.) [see Paragraph 0081];
(If the number of LCGs with data available for transmission is greater than the maximum threshold then, the BSR engine 120 reports the Long BSR.) [see Paragraph 0083];

in response to determining that the data is included in a single LCG, determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH, within the LCG, the format of the BSR selected from a group consisting of short BSR and long BSR (determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH, within the LCG) [see Paragraphs 0079 & 0081 & 0083].


Regarding to claim 37, claim 37 is rejected the same limitations of claim 26 above.
Regarding to claim 38, claim 38 is rejected the same limitations of claim 27 above.
Regarding to claim 39, claim 39 is rejected the same limitations of claim 28 above.


Regarding to claim 44, Patent No.: US 10887790 B2 teaches a computer readable storage medium storing a computer program thereon, the computer program, when executed by a processor, causing the processor to carry out the method:
in response to detecting, at a terminal device, that a buffer state report, BSR , 
 determining whether data buffered at the terminal device and available for transmission is included in a single logical channel group, LCG, the BSR indicating amount of the data (A method for sending a buffer status report (BSR), comprising: generating, by a user equipment (UE), the BSR based on whether only one logical channel group (LCG) has data available for transmission or more than one LCG has data available for transmission, wherein: in case only one LCG has data available for transmission, the ∪S.sub.2i+1.sup.LTE, where i is a value of the buffer index, i is an integer ranging from 0 to 31, S.sub.i indicates a respective uplink buffer amount corresponding to a respective value i of the buffer index, S.sub.j.sup.LTE indicates a respective uplink buffer amount which is defined in the Long Term Evolution (LTE) protocol and corresponds to a respective buffer index value j, j is an integer ranging from 0 to 63, and ∪ is a union set operator; and in case more than one LCG has data available for transmission, the generated BSR is a second type of BSR occupying X bytes, wherein 8 bits of the first byte of the second type of BSR are in a one-to-one correspondence with eight LCGs, and the second type of BSR comprises one or more buffer indexes, wherein each buffer index of the one or more buffer indexes corresponds to a respective LCG, wherein each buffer index of the one or more buffer indexes indicates an amount of data available for transmission for the corresponding respective LCG, wherein a buffer index of one LCG occupies 8 bits of the second type of BSR, and wherein X is an integer ranging from 2 to 9; and sending, by the UE, the generated BSR to a network-side devic) [see the claim 1, claim 13, claim 25 ] ;
However, Patent No.: US 10887790 B2 does not explicitly teach in response to determining that the data is included in a single LCG, determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH.

(In an embodiment, the UE 100 selects the BSR format based on the number of LCGs which have data available for transmission under the following conditions: ) [see Paragraph 0079];
(If the number of LCGs with data available for transmission is less than the minimum threshold then, the BSR engine 120 reports the short BSR.) [see Paragraph 0081];
(If the number of LCGs with data available for transmission is greater than the maximum threshold then, the BSR engine 120 reports the Long BSR.) [see Paragraph 0083];

in response to determining that the data is included in a single LCG, determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH, within the LCG, the format of the BSR selected from a group consisting of short BSR and long BSR (determining a format of the BSR based on a configuration of the LCG or a configuration of a logical channel, LCH, within the LCG) [see Paragraphs 0079 & 0081 & 0083].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10887790 B2 in view of US 20200137785 because US 20200137785 suggests that it is object of the embodiments herein is to trigger a reduced BSR in response to .

Allowable Subject Matter
Claims 29, 30, 31-35, 40-41, 42-43 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUONG T HO/Examiner, Art Unit 2412